DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 9, 10-11, and 19-20.


Allowable Subject Matter
3.	Claims 1, 3-4, 6, 9-11, 13-14, 16, 19-20 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the closest prior art record, Sehgal (US 2015/0065082) teaches a n emergency notification mobile application system executed on a processor of a mobile device comprising: 
a notification module executed on a processor of a mobile device capable of transmitting an alarm message to a pre-established contact, when a user responds to a pre-scheduled event; 
said alarm message is transmitted by one or more from the group comprising a text message, an email, and a messaging application, wherein said alarm message includes a preset message;
said preset message includes one or more from the group comprising a description, photos, videos and coordinates; and 

said pre-scheduled event includes one or more from a group comprising a fake phone call, a fake incoming text message and an alarm, wherein said user response is directed towards said pre-scheduled event; 
said pre-established contact is selected from the group consisting of one of more of a friend, a family member, a third-party, a monitoring service, a personal emergency contact and a local emergency service.

Dependent claims 3-4, 6, 9-10, 13-14, 16, and 19-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641